Citation Nr: 1517675	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  12-31 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for lumbar spine degenerative disc disease.

2.  Entitlement to an effective date prior to July 2, 2012 for the award of a separate 10 percent rating for right lower extremity radiculopathy associated with lumbar spine degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from March 1981 to October 1987 and from May 1989 to June 1996.

This appeal to the Board of Veterans' Appeals (Board) is from March 2010 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal contains pertinent records that are stored electronically using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the claim for an increased rating for lumbar spine degenerative disc disease, in the November 2014 Informal Hearing Presentation the Veteran's representative indicated the lumbar spine disability has worsened since the last VA examination in July 2012, so the matter must be remanded to schedule a new examination and obtain current findings.

In addition, concerning both claims on appeal, the Veteran's complete VA treatment records must be obtained.  At present, only outpatient treatment records dated from June 2011 to March 2013 have been associated with the claims folder.

Accordingly, the case is REMANDED for the following action:



1.  Obtain and associate with the record copies of the Veteran's complete VA treatment records, dated from November 2008 to June 2011 and from March 2013 forward.

2.  Then, schedule the Veteran for a VA spine/neurological examination to determine the severity of his lumbar spine degenerative disc disease.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner.  The examination should include any diagnostic testing or evaluation deemed necessary.  All pertinent findings must be reported and the appropriate DBQs should be filled out for this purpose, if possible.

3.  Finally, readjudicate the claims on appeal.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

Department of Veterans Affairs



